 

Entered 01/28/20 13:52:04 Page 1 of 8

 

MUM E eam Cem (Ul Uh me LE mor ao

Debtor 1 JAMES EDWARD PRICE JR.

 

 

Firsl Nama Middle Name Lasl Name.
C7 Check if this is an amended
plan, and list below the
Debtor 2 sections of the plan that have
(Spouse, if filing) First Name Middle Name Last Name been changed,

United States Bankruptcy Court forthe: Western District of Kentucky
(State)

 

 

Case number
{If known)

 

 

 

Official Form 113

 

Chapter 13 Plan 4247

 

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
Plans that do not comply with local rules and judicial rulings may not be confirmable.
In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
do not have an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed, See Bankruptcy Rule 3015. In addition, you may need te file a timely proof of claim in order to be paid under any
plan.

The foliowing matters may be of particular importance. Debtors must cheek one box on each line to state whether or not the
plan includes each of the following items. if an item is checked as “Not Included” or if both boxes are checked, the
provision will be ineffective if set out later in the plan.

 

 

 

1.1 | Alimit on the amount of a secured claim, set out in Section 3.2, which may result in a partial Included UO not included
payment or no payment at all to the secured creditor

4.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in C1 included Not included
Section 3.4

1.3 | Nonstandard provisions, set out in Part & ‘ Included C) Not included

 

 

 

 

 

 

ieee 2" Payments and Length of Plan

 

2.1 Debtor(s) will make regular payments to the trustee as follows:

$ 282.00 Per months for 44 months
$ 577.00 Per months for 49 months

If fewer than 60 months of payments are specified, additional monthly payments willbe made to the extent necessary to make the payments to creditors
specified in this plan

 

2,2 Regular payments to the trustee will be made from future income in the following manner:

Official Form 113 Chapter 13 Plan page 1

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page 2 of8
Debtor JAMES EDWARD PRICE JR, Case Number

Cheek ail that apply.

 

 

Debtor(s} will make payments pursuant to a payroll deduction order.
O Debtor(s) will make payments directly fo the trustee.
O Other (specify method of payment): .

2.3 Income tax refunds.

Check one,
O Debtor(s) will retain any income tax refunds received during the plan term,

&I Debtor(s) will supply the trustee with a copy of each income tax retum filed during the plan term within 14 days of filing the return and
will turn over to the trustee all income tax refunds received during the plan term.

CZ Debtor(s} will treat income tax refunds as follows:

 

2.4 Additional payments.
Check one.
None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

CO Debtor(s) will make additional payment(s} to the trustee from other sources, as specified below, Describe the source,
estimated amount, and date of each anticipated payment.

 

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $

(RES Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

31,375.00 :

Check one.
Ol None. if “None” is checked, the rest of § 3.1 need not be completed or reproduced,

The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by
the debtar(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline
under Bankruptcy Rule 3902({c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the
absence of a contrary timely filed proof of claim, the amounts stated below are contralling, If relief from the automatic stay is ordered as to any
item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral
will cease, anc all secured claims based on that collateral will nc longer be treated by the plan. The final column includes only payments
disbursed by the trustee rather than by the debtor(s).

 

 

 

Name of creditor Collateral Current installment Amount of Interest rate on Monthly plan Estimated total
payment arrearage (if arrearage payment on payments by
{including escrow } any} {if applicable} arrearage trustee
APPROVED AUTO 2003 FORD $ 325.00 $§$ 0.00 0% $ 4 0.00
Disbursed by:
OTrustee
Debtor
FITZPATRICK
FURNITURE FURNITURE $ 325.00 § 0,00 0% $ 000 $§ 0.08
Disbursed by:
OTrustee
EiDebtor

insert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

O None. if “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

&) The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
claim listed below, the debtor(s} state that the value of the secured claim should be as set out in the column headed Amount of

Official Form 113 Chapter 13 Plan page 2

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page 3 o0f8
Debtor JAMES EDWARD PRICE JR. Case Number

secured claim, For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim

listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each

listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in
its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total
claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured ciaim will retain the lien on the property
interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor Estimated amount Collateral Value of Amount of Amount of Interest Monthly Estimated total
of creditor’s totai collateral claims senior to secured claim rate paymentto of monthly
clalm creditor's claim creditor payments
EAGLE FINANCIAL $ 2,666.00 2003 FORD $ 2,900.00 $ 3,900.00 § 0.00 0% 3 0.00 $ 0.00

 

insert additional claims as needed.

3.3. Secured claims excluded from 11 U.S.C. §506.
Check one.

& None. /f “None” is checked, the rest af § 3.3 need not be completed or reproduced.

O The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
for the personal use of the debtor(s}, or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before
the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed
proof of claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the
debtor{s)

Name of creditor Collateral Amount of claim Interest Monthly plan Estimated total
rate payment payments by trustee

$ % § $
Disbursed by:
D Trustee
O Debtor

3 % § $
Disbursed by:
O Trustee
0) Debtor

Insert additional claims as needed.

3.4 Lien avoidance,
Check one.

& None, /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

D The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b), Untess atherwise ordered by the court, a judicial lien or security interest
securing a claim listed below wiil be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent ailowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.

§ $22(f) and Bankruptcy Rule 4003(d}. /f more than one lien is to be avoided, provid e the information separately for each lien,

Official Form 113 Chapter 73 Plan page 3

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page 4of8

 

Debtor JAMES EDWARD PRICE JR. Case Number
Information regarding judicial Calculation of lien avoidance Treatment of remaining
lien or security interest secured claim

Amount of secured claim after

 

Name of creditor a. Amount of dien $ avoidance (line a minus line f)
b. Amount of all other liens $ $
Collateral c. Value of claimed exemptions +3 Interest rate (if applicable}
d. Total of adding lines a, b, and c $ %

 

 

Monthly payment on secured

Lien identification (such as e. Value of debtor(s} interest in property -$ claim
judgment date, date of lien

recording, book and page

number) f. Subtract line e from line d 5 $

 

Estimated total payments on
secured claim

Extent of exemption impairment (Check applicable box):

C1 Line fis equal to or greater than line a.

The entire lien is avoided. (Da not complete the next column.)

CO Line f is less than line a.

A portion of the lien is avoided. (Complete the next column.)

 

 

 

 

 

insert additional claims as needed.

3.5 Surrender of collateral,

Check one,
Ed None. if “None” is checked, the rest of § 3.5 need not be completed or reproduced.

CO The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5
below.

Name of creditor Collateral

 

 

 

 

insert additional claims as needed

Treatment of Fees and Priority Claims

4.1 General

Trustee's fees and all aliowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.
4.2 Trustee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated tobe 4.5 _% of plan payments; and
during the plan term, they are estimated to total $

1,411.88 .

4.3 Attorney's fees

The balance of the fees owed to the attorney for the debtor{s) is estimated to be $_ 3,750.00 .

SEE

Official Form 113 Chapter 13 Plan page 4

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page5of8
Debtor JAMES EDWARD PRICE JR. Case Number

4.4 Priority claims other than attorney's fees and those treated in § 4.5.

 

Check one.

CO None, /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
The debtor{s) estimate the total amount of other priority claims to be $18,000.00 .

4.5 Domestic support obligations assigned or owed to a governmental unit and pald less than full amount.
Check one,
& None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced,

DO The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(ayi4). This plan provision
requires that payments in § 2.7 be for a term of 60 months, see 11 U.S.C. § 1322(a)(4).

Name of creditor Amount of clalm to be paid

 

 

 

 

insert additional claims as needed

ara Treatment of Nonpricrity Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the
option providing the largest payment will be effective. Check all that apply.

O The sum of .
& 10 % of the total amount of these claims, an estimated payment of $7,575.70 .
O The funds remaining after disbursements have been made to all other creditors provided for in this pian.

If the estate of the debtor{s) were liquidated under chapter 7, nonpriority unsecured claims woud be paid approximately .
Regardless of the options checked above, payments on allawed nonpriority unsecured claims will be made in at least this amount,

3.2. Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

& None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

O The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

 

 

Name of creditor Current installment Amount of arrearage Estimated total
payment to be paid payments by
trustee
$ $ $
Disbursed by:
0 Trustee
O Debtor
$ $ $
Disbursed by:
O Trustee
0 Debtor

insert additional claims as needed.

5.3 Other separately classified nonpriority unsecured claims. Check one.

Official Farm 113 Chapter 13 Plan page 5

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page 6of8
Debtor JAMES EDWARD PRICE JR. Case Number

 

None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

O The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

 

 

Name of creditor Basis for separate classification Amount te be paid _sInterest rate Estimated total
and treatment onthe claim (if applicable) amount of
payments
$ % $
$ % $

 

 

lnsert additional claims as needed.

BET Executory Contracts and Unexpired Leases

The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

&] None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Ci Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
to any contrary court order or rule. Arrearage payments will be disbursed by the trustee, The final column includes only payments
disbursed by the trustee rather than by the debtor(s).

 

Name of creditor Description of leased Current installment | Amount of Treatment of arrearage Estimated poral
ts by
roperty or executol ayment arrearage to paymen
property ¥ pay! . q (Refer to other plan trustee
contract be paid , :
section if applicable)

$ $ 3

Disbursed by:

0 Trustee

DO Debtor

 

Disbursed by:
C) Trustee
0 Debtaris)

insert additional contracts or leases as needed.

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check fhe applicable box:

plan confirmation.

O entry of discharge,
QO other:

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

0 None. ff “None” is checked, the rest of Part 8 need not be completed or reproduced.

tinder Bankrupicy Rule 3075(c), nonstandard provisions must be set forth below. A nonstandard Provision is a provision not otherwise included in the

Official Form 113 Chapter 13 Plan page 6

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page 7 of8
Debtor JAMES EDWARD PRICE JR. Case Number
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following pian provisions will be effective only if there is a check in the box “Included” in § 1.3.

Describe Nonstandard Plan Provision Total Paid in Plan
{do not duplicate amounts previously

included in plan)

The debtor shall be authorized to use insurance proceeds to repair or replace any item
of property subject to a demand of adequate protection by any holder of a lien on the

property or proceeds. $0.00

 

BEE scree

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,

must sign below.

 

LQ Cero. g oo
Signature ‘ot Debtor 1” Signature of Debtor 2

Executed on

 

. Sense 4 i /25/22
a \  (\" 4 DD /¥YYY MM /DD/YYYY

 

A | Date

Signature of Attorney for Debtor(s) MM /DD/YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s}
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 143, other than any nonstandard provisions included in Part 8,

Official Form 143 Chapter 43 Plan page 7

 
Case 20-30294-jal Doc4 Filed 01/28/20 Entered 01/28/20 13:52:04 Page 8 of8

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $ 0.00
b. Modified secured claims (Part 3, Section 3.2 total) $ 0.00
¢. Secured claims excluded from 11 U.S.C, § 506 (Part 3, Section 3.3 total) $ - 0,00
d, Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ ee 9.00
e, Fees and priority claims (Part 4 total} $ ; 23,161.88
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ . 7,575.70
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) + 0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ 0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $ 0.00
]. Nonstandard payments (Part 8, tofai} + 3 0.00

Total of lines a through j $ 30,737.58

 

 

 

Official Form 113 Chapter 13 Plan — Exhibit page 1

 
